Jenney, J.
The judge found that the defendant, who was a hairdresser by trade, had been for many months treating the plaintiff’s hair and scalp, and that on or about October 18, 1920, while engaged in rendering such services, she applied “some dangerous and harmful substance” which caused the plaintiff’s head to become swollen and blistered and his hair to fall out. The defendant neither knew the character or composition of the substance so used, nor that it was harmful.
The plaintiff, who is suing for the injury so received, alleging that it was caused by the defendant’s negligence, had a general finding in his favor for $162, which imports a determination of the subsidiary facts required to support it and not inconsistent with those specifically made; it embraces a finding that the defendant’s acts were negligent, and that the plaintiff’s conduct did not contribute to his injury. Adams v. Dick, 226 Mass. 46. Prentiss v. Gloucester, 236 Mass. 36. Murphy v. Hanright, 238 Mass. 200, 204.
The defendant’s exceptions relate to the refusal of his first, fourth, fifth, and eighth requests for rulings. The fourth request was properly refused. The evidence did not support the finding referred to therein, even if it otherwise contained a correct statement of the law, as to which no intimation is made. The fifth is based upon notification to the plaintiff that the defendant did not treat men’s hair and was not required upon the contradictory evidence. Other objections thereto need not be considered. The short answer to the eighth request is, that the judge did not find that the plaintiff was aware of the dangerous nature of the preparation used and his finding is inconsistent with that conclusion.
The remaining request raises the question of the sufficiency of the evidence to warrant a recovery by the plaintiff. It is not always necessary to prove the exact means by which an injury has been caused; in this case it was sufficient if the evidence justified the conclusion that the injury was the result of the defendant’s use of some application which she knew or ought to have known was likely to result in harm. The plaintiff while being treated felt a burning *236sensation which the defendant said would go away. At previous times there had been no ill effects. The defendant was bound to exercise the ordinary skill and ability of persons engaged in her business practising in Boston. Small v. Howard, 128 Mass. 131. Tucker v. Stetson, 233 Mass. 81. Clearly the result of her treatment was sufficient to justify a finding that the injury would not have happened without fault on the part of some one. There was evidence that the defendant said on the day following that she must have used an application which was “too strong;” and that when the plaintiff made a claim for compensation she promised to pay for the injury and gave him $30 on account. These admissions by language and the evidence of fault inferable from the conduct stated were sufficient to support a finding of negligence. Smith v. Palmer, 6 Cush. 513. McGenness v. Adriatic Mills, 116 Mass. 177. Anderson v. Duckworth, 162 Mass. 251. Zandan v. Radner, 242 Mass. 503. Other grounds of liability need not be considered.
The order dismissing the report should be affirmed.

So ordered.